Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Reichlen on 1/18/2022.

The application has been amended as follows: 

1. A method comprising:
receiving, by the at least one processor, at least one historical time-varying signal having at least one historical motion feature for at least one historical time window;
receiving, by the at least one processor, at least one non-injury event label associated with the at least one historical motion features; and
training, by the at least one processor, an injury risk machine learning model with the at least one historical motion features and the at least one non-injury event label;
wherein the injury risk machine learning model comprises at least one novelty detection algorithm that detects anomalous motion features in the at least one historical time-varying signal based on the training with the at least one historical motion features and the at least one non-injury event label;
receiving, by at least one processor, a time-varying signal of sensor measurements from at least one sensor device associated with at least one user;
generating, by the at least one processor, at least one time window of the time-varying signal, wherein the at least one time window comprises a series of the sensor measurements across a predetermined time period;
generating, by the at least one processor, at least one motion feature based at least in part on the series of the sensor measurements of the at least one time window;
utilizing, by the at least one processor, the injury risk the at least one novelty detection algorithm and the at least one motion feature;
generating, by the at least one processor, an injury alert message based at least in part on the injury risk being predicted; and
transmitting, by the at least one processor, the injury alert message to at least one user computing device.
(Cancelled)
(Cancelled)
The method as recited in claim [[4]] 1, further comprising:
The method as recited in claim [[3]] 1, further comprising:
A system comprising:
at least one processor; and
a non-transitory memory storing instructions which, when executed by the at least one processor, causes the at least one processor to:
receive at least one historical time-varying signal having at least one historical motion feature for at least one historical time window;
receive at least one non-injury event label associated with the at least one historical motion features; and
train an injury risk machine learning model with the at least one historical motion features and the at least one non-injury event label;
wherein the injury risk machine learning model comprises at least one novelty detection algorithm that detects anomalous motion features in the at least one historical time-varying signal based on the training with the at least one historical motion features and the at least one non-injury event label;
receive a time-varying signal of sensor measurements from at least one sensor device associated with at least one user;
generate at least one time window of the time-varying signal, wherein the at least one time window comprises a series of the sensor measurements across a predetermined time period;
generate at least one motion feature based at least in part on the series of the sensor measurements of the at least one time window;
utilize the injury risk at least one novelty detection algorithm and the at least one motion feature;
generate an injury alert message based at least in part on the injury risk being predicted; and
transmit the injury alert message to at least one user computing device.
(Cancelled)
(Cancelled)
The system as recited in claim  9, wherein the instructions which, when executed by the at least one processor, further cause the at least one processor to:
The system as recited in claim  9, wherein the instructions which, when executed by the at least one processor, further cause the at least one processor to:
A non-transitory computer readable medium storing instructions which, when executed by at least one processor, are configured to cause the at least one processor to perform steps comprising:
receiving at least one historical time-varying signal having at least one historical motion feature for at least one historical time window;
receiving at least one non-injury event label associated with the at least one historical motion features; and
training an injury risk machine learning model with the at least one historical motion features and the at least one non-injury event label;
wherein the injury risk machine learning model comprises at least one novelty detection algorithm that detects anomalous motion features in the at least one historical time-varying signal based on the training with the at least one historical motion features and the at least one non-injury event label;
receiving a time-varying signal of sensor measurements from at least one sensor device associated with at least one user;
generating at least one time window of the time-varying signal, wherein the at least one time window comprises a series of the sensor measurements across a predetermined time period;
generating at least one motion feature based at least in part on the series of the sensor measurements of the at least one time window;
utilizing the injury risk the at least one novelty detection algorithm and the at least one motion feature;
generating an injury alert message based at least in part on the injury risk being predicted; and
transmitting the injury alert message to at least one user computing device.
(Cancelled)
(Cancelled)
The non-transitory computer readable medium as recited in claim  17, further comprising instructions which, when executed by the at least one processor, are further configured to cause the at least one processor to perform steps comprising:
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner cannot find, either alone or in combination, the features found within the independent claims. In particular, the Examiner cannot find the machine learning based injury alert detection device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626